
	
		II
		111th CONGRESS
		2d Session
		S. 4034
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2010
			Mr. Brown of Ohio (for
			 himself and Mr. Merkley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To support United States manufacturing by providing rules
		  and guidance, waiver notices, and departmental and agency actions applicable to
		  the domestic content standards of Federal grants administered by the Department
		  of Transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Manufacturing and
			 Rebuilding Transit Act of 2010 or the SMART Act.
		2.Preference in awarding
			 competitive transportation infrastructure grants
			(a)PreferenceIn
			 awarding grants for projects that include the purchase of transit vehicle
			 rolling stock, rail, and supporting equipment, the Secretary of Transportation
			 shall give preference to a project if the manufactured goods to be purchased
			 have a domestic content percentage that—
				(1)exceeds otherwise
			 applicable Federal requirements; and
				(2)in the case of
			 rolling stock, is consistent with industry-recognized standards, if
			 available.
				(b)Covered
			 grantsThe grants referred to in subsection (a) are discretionary
			 or competitive grants, loans, loan guarantees, and lines of credit—
				(1)authorized under
			 title 23 or 49, United States Code;
				(2)used to fund in
			 full or in part projects eligible for Federal assistance under such titles;
			 or
				(3)for
			 transportation infrastructure projects funded under any Act that appropriates
			 amounts for the Department of Transportation.
				3.Increasing the
			 transparency of domestic content waivers
			(a)Clarity in
			 domestic content regulationsThe Secretary of Transportation
			 shall establish a centralized website that provides rules and guidance, waiver
			 notices, and departmental and agency actions applicable to the domestic content
			 standards of the Federal-aid programs within the jurisdiction of the Department
			 of Transportation.
			(b)Transparency in
			 waivers
				(1)Buy
			 AmericaSection 313 of title 23, United States Code, is amended
			 by adding at the end the following:
					
						(g)Other
				limitations on waivers
							(1)Requests for
				waiversNot later than 7 days after a Federal agency receives a
				written request for a waiver of any requirement under this section, the head of
				such agency shall—
								(A)publish the
				request on a publicly available agency website in an easily identifiable
				location; and
								(B)provide the
				public with a minimum of 30 days for notice and comment before issuing the
				requested waiver.
								(2)Waivers
				grantedNot later than 30 days after a Federal agency decides to
				waive any requirement under this section, the head of the agency shall publish
				the decision and the justification for such decision in the Federal Register
				and on the publicly available website described in paragraph (1).
							(3)Notification of
				the office of management and budgetEach Federal agency that
				grants a waiver of any requirement under this section shall submit to the
				Director of the Office of Management and Budget—
								(A)a notification of
				the application of the exception; and
								(B)a statement
				describing the procurement and the exception being
				applied.
								.
				(2)Public
			 transportation assistanceSection 5323(j) of title 49, United
			 States Code, is amended by adding at the end the following:
					
						(7)Limitations on
				waivers
							(A)Requests for
				waiversNot later than 7 days after a Federal agency receives a
				written request for a waiver of any requirement under this subsection or
				section 5307(d)(1)(E)(iii), the head of such agency shall—
								(i)publish the
				request on a publicly available agency website in an easily identifiable
				location; and
								(ii)provide the
				public with a minimum of 30 days for notice and comment before issuing the
				requested waiver.
								(B)Waivers
				grantedNot later than 30 days after a Federal agency decides to
				waive any requirement under this subsection or section 5307(d)(1)(E)(iii), the
				head of the agency shall publish the decision and the justification for such
				decision in the Federal Register and on the publicly available website
				described in subparagraph (A).
							(C)Notification of
				the office of management and budgetEach Federal agency that
				grants a waiver of any requirement under this subsection or section
				5307(d)(1)(E)(iii) shall submit to the Director of the Office of Management and
				Budget—
								(i)a
				notification of the application of the exception; and
								(ii)a statement
				describing the procurement and the exception being
				applied.
								.
				(3)AmtrakSection
			 24305(f) of title 49, United States Code, is amended by adding at the end the
			 following:
					
						(5)Limitations on
				waivers
							(A)Requests for
				waiversNot later than 7 days after a Federal agency receives a
				written request for a waiver of any requirement under this subsection, the head
				of such agency shall—
								(i)publish the
				request on a publicly available agency website in an easily identifiable
				location; and
								(ii)provide the
				public with a minimum of 30 days for notice and comment before issuing the
				requested waiver.
								(B)Waivers
				grantedNot later than 30 days after a Federal agency decides to
				waive any requirement under this subsection, the head of the agency shall
				publish the decision and the justification for such decision in the Federal
				Register and on the publicly available website described in subparagraph
				(A).
							(C)Notification of
				the office of management and budgetEach Federal agency that
				grants a waiver of any requirement under this subsection shall submit to the
				Director of the Office of Management and Budget—
								(i)a
				notification of the application of the exception; and
								(ii)a statement
				describing the procurement and the exception being
				applied.
								.
				(4)Intercity
			 passenger rail serviceSection 24405(a) of title 49, United
			 States Code, is amended by adding at the end the following:
					
						(12)Limitations on
				waivers
							(A)Requests for
				waiversNot later than 7 days after a Federal agency receives a
				written request for a waiver of any requirement under this subsection, the head
				of such agency shall—
								(i)publish the
				request on a publicly available agency website in an easily identifiable
				location; and
								(ii)provide the
				public with a minimum of 30 days for notice and comment before issuing the
				requested waiver.
								(B)Waivers
				grantedNot later than 30 days after a Federal agency decides to
				waive any requirement under this subsection, the head of the agency shall
				publish the decision and the justification for such decision in the Federal
				Register and on the publicly available website described in subparagraph
				(A).
							(C)Notification of
				the office of management and budgetEach Federal agency that
				grants a waiver of any requirement under this subsection shall submit to the
				Director of the Office of Management and Budget—
								(i)a
				notification of the application of the exception; and
								(ii)a statement
				describing the procurement and the exception being
				applied.
								.
				(c)Requirement for
			 annual reporting on exceptions to domestic source requirements for
			 transportation investments
				(1)Report
			 requirement
					(A)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Inspector General of the Department of Transportation shall submit a report
			 to Congress on the acquisitions supported by Federal transportation
			 infrastructure investments which did not satisfy applicable domestic content
			 standards.
					(B)Contents of
			 reportThe report submitted under subparagraph (A) shall include,
			 for the fiscal year covered by such report—
						(i)the
			 number of all domestic content waivers issued for transportation
			 infrastructure, rolling stock, and supporting equipment purchases;
						(ii)the countries
			 and specifications of the products for which waivers were granted;
						(iii)an itemized
			 list of all waivers granted with respect to articles, materials, and
			 supplies;
						(iv)any law that
			 requires procurement of goods from a domestic source;
						(v)a
			 citation to the treaty, international agreement, or other law under which each
			 waiver was granted, if applicable;
						(vi)the specific
			 exception under the applicable domestic content standards that was used to
			 purchase such articles, materials, or supplies, if any articles, materials, or
			 supplies were acquired from entities that manufacture articles, materials, or
			 supplies outside of the United States; and
						(vii)a
			 summary of—
							(I)the total
			 procurement funds expended on articles, materials, and supplies manufactured
			 inside the United States; and
							(II)the total
			 procurement funds expended on articles, materials, and supplies manufactured
			 outside of the United States.
							4.Link domestic
			 manufacturers to transportation infrastructure and rolling stock
			 opportunitiesThe Secretary of
			 Transportation is authorized to work with the Hollings Manufacturing
			 Partnership Program and other manufacturing-related local intermediaries
			 designated by the Secretary to develop a multi-agency comprehensive plan to
			 expand domestic rail and transit vehicle supply chains with involvement from
			 other applicable Federal agencies or industry consortiums—
			(1)to identify
			 United States manufacturers currently producing, or capable of producing,
			 transit and rail vehicles, supporting equipment, component parts, or similarly
			 performing products;
			(2)to work with
			 partners to identify and address gaps in domestic supply chains; and
			(3)to establish and
			 carry out a program to award grants to eligible entities in accordance with
			 this Act.
			
